DETAILED ACTION

	This action is responsive to arguments and amendments filed 10/11/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not fairly teach or suggest the limitations of claim 1, specifically that a second dynamic code based on the key is stored in the memory, and transmitting this second code and a univocal code from the memory, in view of all other limitations present in the claims.
Bradley (2013/0193201) teaches a system and method for gaining information about one or more products by capturing a scan or image, including capturing two bits of data, writing them into a message, and sending them via a digital message.  Bradley is silent as to a second dynamic code being based on a key, and re-storing these values in the memory along with first and second values.
Hammad (2012/0018506) teaches a validation method between two entities wherein there is an encryption message encrypted by a key, wherein the encryption key is a univocal number, and then pre-stored on the computer readable medium.  Hammad 
Greer (7,921,180) teaches an error message associated with a URL after scanning a symbol to communicate stored information.  Greer is silent as to storing codes that are modified based on a key.
Rozenberg (2016/0070917) teaches structured data including different sections, where the sections are tokenized and used to generate another unique code, which is then stored in memory.  Rozenberg does not teach the second dynamic code being generated, only a first dynamic code being generated.
Proennecke (2004/006097) teaches a memory for storing a unique ID in order to form a symmetric encryption key, which is generated based on a first and second unique private key,  Proennecke is silent as to that this is done twice, and that the second symmetric encryption key is the one transmitted.
Narayan (10,664,843) teaches a method for tokenizing credentials, wherein a dynamic data element is generated by a verification value and a token, wherein this value is stored.  However, a second value is generated, but by a different device, and thereby is not stored overwriting the first value; instead, both devices store their own data element.
Emigh (8,412,837) teaches a data storer which stores the combined encrypted or tokenized data in storage, where the data is then later transmitted over a network.  Emigh is silent as to a second dynamic code being generated, only a first dynamic code being generated and sent somewhere.

Marino (6,026,165) teaches randomly generating at the transmitting device a new encryption key and storing it in memory, then transmitting this code.  Marino only generates a single modified sequence number, and does not teach generating a second dynamic code based on the key.
In general, the processes taught in these references teach a combination of generating and storing a value based on a unique key, and transmitting that value.  It would not be obvious to duplicate this method to satisfy the claims, as the method explained in the claims has the sending step after the second generation of the code, and thereby it could not be a rolling method.
Claims 8 and 20 are allowed for the same reasons as discussed above.  Claims 2-7, 9-19 and 21-24 depend upon claims 1, 8 and 20, and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID TARDIF
Examiner
Art Unit 2876


/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov


/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876